Citation Nr: 1022562	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from May 25, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from February 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, May 25, 2004.

In this case, there is a lack of treatment records or a 
recent VA examination on which to base an evaluation of the 
Veteran's PTSD after 2005.  Specifically, a November 2005 
psychiatry progress note is the most up-to-date treatment 
record from the Detroit VA medical center (VAMC), and August 
2005 is the most recent VA examination of record assessing 
the severity of the Veteran's PTSD.  In his substantive 
appeal (dated in June 2006), the Veteran indicated that he 
had begun to see a physician at a VA hospital and was on 
medication.  This statement suggests a change in the 
Veteran's condition-for better or worse-particularly given 
the state of the evidence available before that time, which 
showed that the Veteran had been given Trazadone for 
insomnia, but had not been prescribed any other psychotropic 
medications.  Thus, an updated VA examination is needed to 
fully and fairly evaluate the Veteran's claim for a higher 
rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support a decision on appeal for an 
increased rating).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
additional current records from the 
Detroit VA medical center, and Pontiac VA 
outpatient center, which may contain 
treatment reports regarding the severity 
of the Veteran's PTSD.  If the records 
cannot be obtained, the Veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  The Veteran should also be afforded a 
VA psychiatric examination to determine 
the current level of disability caused by 
the service-connected PTSD.  The claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examiner should make 
findings necessary to apply the rating 
criteria.  The examiner should comment on 
the Veteran's level of occupational 
impairment caused by any PTSD symptoms 
and assign a global assessment of 
functioning (GAF) score, with its meaning 
explained in the context of the rating 
criteria.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

